DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 33 is new.
Claims 1-7, 9-10, 14-21, 23-25, 32 and 33 are pending.
Claims 1-7, 9-10, 14-21, 23-25 and 33 are examined herein.
Claim 32 withdrawn from consideration as being directed to a non-elected invention as stated in the Office Action mailed on May 27, 2020.
Claims 8, 11-13, 22 and 26-31 have been cancelled.

Applicant’s Response

Applicant's response, filed November 27, 2020, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Specification
The corrected Specification filed on November 27, 2020 is accepted.

Claim Objections
Claims 1, 23 and 24 are objected to because of the following informalities:  
In claim 1, line 35 and in claim 23, line 39 a conjunction should be inserted between “electronic equipment” and “a mobile device” so that the clause reads “.....to be displayed on at least one of: the wearable electronic equipment and (or) a mobile phone.”
In claim 23, line 6 “an” should be replaced with “a” so that the clause reads “a motion signal”.
In claim 24, line 2 “a” should be replaced by “an” so that the clause reads “....an intensity of the performance...”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The claim limitation recited as “means for determining an average step length” in claim 15 has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “determining an average step length” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation invokes 35 U.S.C. 112(f), claim 15 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
 “means for determining an average step length” appear to correspond to the disclosure of an acceleration sensor and equivalents thereof as described in ¶ 64.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Interpretation 
Recitations directed to intended use and intended outcome are not considered as limiting the scope of the claimed device and method herein. These recitations include:
	“........wherein the calculation is based on temporal characteristics of periodic features of the heartbeat signal compared with temporal characteristics of periodic features of the measured motion signal...”  in claim 1, lines 9-12. This recitation is directed to a description of what the calculation is “based” on, merely an attribute of the calculation. The Examiner also notes that the term “adapted to” is interpreted herein to mean “can”, “capable of” or “suitable for”. See MPEP 2111.04 citing Aspex Eyewear, Inc. v. Marchon Eyewear, Inc., 672 F.3d 1335, 1349 (Fed.Cir.2012) and In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014). Under this interpretation, any processor can perform a calculation or any other function given it is provided with a program or algorithm for said purpose.
	If the Applicant’s intention is to set forth that the processor is set up for operation specifically to calculate a performance parameter by comparing temporal characteristics of the signals, the claim should be amended accordingly. The following language is suggested:
“....said processor configured to at least in part calculate at least one performance parameter depicting said sports performance of the person by comparing temporal characteristics of periodic features of the heartbeat signal with temporal characteristics of periodic features of the measured motion signal.....”
In claims 2-7, 9, 14 and 15 the recitation that the processor is “adapted to” perform the recited functions is interpreted herein to mean “can”, “capable of” or “suitable for”. See MPEP 2111.04 citing Aspex Eyewear, Inc. v. Marchon Eyewear, Inc., 672 F.3d 1335, 1349 (Fed.Cir.2012) and In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014). Under this interpretation, any processor can perform calculations (as in claim 2-5, 7 and 9), determinations (as in claim 5), associations (as in in any way for any intended outcome or purpose (as in claims 14 and 15) given it is provided with a program or algorithm for said purposes. If the Applicant’s intention is to set forth that the processor in claims 2-5, 7, 9, 14 and 15 is set up for operation specifically to perform the recited functions, the claims should be amended to recite “configured to” instead of “adapted to”.
“.......to detect and/or estimate a heartbeat frequency at which the temporal difference in the periodicities of the heartbeat signal and periodicities of said motion signal remain constant over a plurality of periods of the signals..” in claim 7, lines 6-9. This recitation is directed to an intended outcome of the use of the first and second time stamps. See Examiner’s comments with regard to the recitation of “adapted to” above.
“.....in order to calculate said performance parameter” in claim 9, line 4. This recitation is directed to an intended outcome of the recited calculation the processor is adapted to perform. See Examiner’s comments with regard to the recitation of “adapted to” above.
“.......for determining the speed of the person” in claim 14, line 2. This recitation is directed to an intended use of the position sensor. If the Applicant’s intention is to set forth the position speed is configured to measure position, the claim should be amended accordingly.
“......for calculation said performance parameter” in claim 14, lines 3-4. This recitation is directed to an intended outcome of the use of the speed by the processor.
If the Applicant’s intention is to set forth that the device comprises a position sensor configured to provide position data and, that the processor is configured to determine speed from said data and to calculate a performance parameter based on the determined speed, the claim should be amended accordingly.
	In claim 19, the recitation of “......for receiving at least said heartbeat signal, motion signal or data processed in such a heart rate module..” is interpreted as an intended use of the wristop computer or mobile phone being capable of wireless communication....for receiving at least said heart beat signal. any type of data given that said computer or phone is structurally and functionally configured for such purpose. The recitation that said devices are “capable of” wireless communication does not inherently denote the required structure for the recited function. If the Applicant’s intention is to set forth that the wristop computer or mobile phone are configured to establish wireless communication with the heart rate module and that said wristop computer or mobile phone are further configured to receive the heartbeat signal, the claim should be amended accordingly. 
In claim 20 lines 8-9, the wristop computer or mobile handheld device being capable of wireless communication is interpreted as any wristop computer or mobile phone that can perform the specified function. As explained with regard to claim 19 above, any wristop computer or mobile handheld device has the ability to perform wireless communication given that said devices are structurally and functionally configured for such purpose. The recitation that said devices are “capable of” wireless communication does not inherently denote the required structure for the recited function. If the Applicant’s intention is to set forth that the wristop computer or mobile phone are configured to establish wireless communication with the heart rate module the claim should be amended accordingly. 
 “a display ........for visualizing said performance parameter” in claim 20, line 10. This recitation is directed to an intended use of the display.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-10, 14-21, 23-25, 32 and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The rejection herein is maintained from the previous office action.
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”)  and the October 2019 Update: subject Matter Eligibility (“October 2019 Update”) articulates the following to evaluate subject matter eligibility:
(1)       Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
(2B)     If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
 (1): “Yes” the claims are drawn to a method.
(2A)(1): Claim 1 (device) is directed to the following abstract idea which encompasses a mental process: calculate at least one performance parameter. 
Claim 23 (method) is directed to the following abstract ideas which encompass mental processes: detecting periodic features in the measured heartbeat signal and in the measured motion signal, determining a temporal correlation of the periodic features of the heartbeat signal and the motion signal and calculating at least one performance parameter. 
Applicant’s specification in reference to figure 2 starting at pg. 13, line 15 and continuing through page 14 describes the detection of periodic features in the heartbeat and motion signals, followed by a determination of the temporal correlation of the periodic features (time points and elapsed times between points)  and the “calculation” of the performance parameter can be by observing peaks in the heartbeat and motion signals, the time at which said peaks occur and the time difference if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite abstract ideas.
(2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55).The judicial exceptions in the instant claim are not integrated into a practical application because the claims only recite the following additional elements:
Claim 1 (device): a heartbeat sensor configured to measure a heartbeat signal, a motion sensor configured to measure a motion signal, a processor and cause the calculated performance parameter to be displayed.
Claim 23 (method): measuring the person’s heartbeat using a wearable heartbeat sensor, measuring movement of the person using a wearable motion sensor and cause the calculated performance parameter to be displayed.
Accordingly, the claims are directed to an abstract idea which is NOT integrated into a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the combination of additional elements do not integrate the exception into a practical application. The combination of elements does not amount to significantly more than the exception itself. Processors are generic computer elements which are well-understood, routine and conventional. See DDR Holdings (Fed. Cir. 2014). The steps of measuring heartbeat and movement are pre-solution activities, tangential to the main process which are well-understood, routine and conventional in the field of physiological monitoring. While claim 1 recites a heartbeat sensor and a motion sensor, these elements alone and in 
Thus, the recited elements do not confine the use of the abstract ideas to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology and they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, and remain rejected under 35 USC § 101 as being directed to non-statutory subject matter.
35 USC 101 Rejections-Response to Arguments
 Applicant’s arguments with regard to the rejection of claims 1-7, 9-10, 14-21, 23-25, 32 and 33 filed on November 27, 2020 have been considered. The Applicant asserts the following:
1) That “detecting a periodic feature within a heartbeat signal and a motion signal does not appear to be a process that can practically be performed in the human mind” and that “applicant notes that heart rate is a biometric signal, whereas the motion signal may be measured by at least one of an accelerometer, magnetometer and/or gyroscope, as laid out on page 19, lines 22 – 24” and concludes that “the human mind is not equipped to measure and process separate signals of the type recited by the claims”.
It is respectfully submitted that this argument is not persuasive. As indicated in the previous office action and reiterated herein, the steps of measuring heartbeat and movement are elements recited in addition to the abstract ideas of detecting periodic features, determining a temporal 
2) That “the claims are directed to a clear improvement to the sports monitoring technology” and that “the clear improvements provided by the claimed invention are recited in the specification on page 4, paragraph 3 which explains that it has been found that motion characteristics in relation to heartbeat characteristics provide information on the performance that has not been used before. In particular, since the comparison of heart rate and cadence in rhythmic performances such as running gives information on metabolism of the person during the performance, it can be used to characterize his/her fitness level or the performance itself. A typical example of characterization is accurate determination of fitness level of the person. By means of the invention, this can be done robustly without complex measurements, such as respiration measurements. A more advanced example of characterization is the optimization of intensity of a sportsman so that he is able to complete a planned performance with maximum pace. In other words, the invention suits for performance efficiency optimization”. The Applicant then concludes that “the claims reflect the disclosed improvement to the degree required by the MPEP, as the calculation of the performance parameter is recited in the claim in detail”. 

An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. 
After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359 (patent owner argued that the claimed email filtering system improved technology by shrinking the protection gap and mooting the volume problem, but the court disagreed because the claims themselves did not have any limitations that addressed these issues). That is, the claim must include the components or steps of the invention that provide the improvement described in the specification.
It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.

Herein, the Applicant has not explained how the claims express the technical solution of providing information on the performance of a sportsperson that has not been used before including the characterization of a fitness level or a performance itself. There is no recitation in the claims of a comparison of heart rate and cadence in rhythmic performances or, that a comparison of data is used to obtain information on fitness level. Currently, claim 1 recites a wearable equipment comprising a heartbeat sensor configured to measure a heartbeat signal, a motion sensor configured to measure a motion signal and a processor adapted to calculate a performance parameter and claim 23 recites the 
3) That “the claims integrate any such exception into a practical application in accordance with USPTO practice” because “as discussed above , the presently claimed invention improves the technology of sports monitoring by providing a novel solution to accurately determine a performance parameter of a person” and “the displaying of the parameter is also recited, allowing the sportsperson to benefit from the claimed invention by viewing the result on either the wearable electronic equipment or a mobile phone”.
It is respectfully submitted that these arguments are not persuasive. The aspect pertaining the improvement to the technological field has been discussed in section 2) above. The examiner maintains the position that the claims do not reflect the purported improvement and therefore they do not provide an integration into a practical application. With regard to the argument pertaining the “displaying of the parameter”, it is noted herein that the claims do not recite a step of displaying but rather they recite the following “wherein the at least one processor is configured to cause calculated performance parameter to be displayed....”. This recitation is directed to a functional aspect of the if the claims would be amended to recite a positive, active step of displaying the calculated parameter this step would constitute an element in addition which would not integrate the recited abstract ideas into a practical application because would not impose any meaningful limits on practicing the abstract ideas as it would represent post-solution activity nominally related to the main process.
The rejection of claims 1-7, 9-10, 14-21, 23-25, 32 and 33 has been maintained.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2, 4, 6, 7, 10, 14, 16 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new grounds of rejection and is based on further consideration of the claims herein.
Claim 2, lines 3-6 recites: “.....calculate at least one correlation factor dependent on the temporal characteristics of periodic features of the heartbeat signal compared with the temporal characteristics of periodic features in the motion signal...”. 
Clarification is requested as to whether it is the “calculate” or the “correlation factor” the element which is “dependent” on the temporal characteristics of the periodic features compared with the temporal characteristics of periodic features in the motion signal. 
Claim 4 recites: “......wherein the processor is further adapted to calculate at least said anaerobic heart rate threshold level of the person, a deviation from said anaerobic heart rate threshold level, a ratio of cadence of a movement of the person and said heartbeat signal as an index, a fitness index, a fatigue index, an energy consumption or any combination thereof as said at least one performance parameter”.
Firstly, there is lack of antecedent basis in the claim for the processor further adapted to calculate ...said heartbeat signal..”. There is no recitation in claim 1 from, which claim 4 depends, for a calculation of a heartbeat signal. Claim 1 recites that the heartbeat signal is measured. 
Secondly, clarification is requested as to whether the “combination thereof” refers to a combination of all the recited indexes and energy consumption or, whether it refers the combination of the anaerobic heart rate threshold level of the person, a deviation from said anaerobic heart rate threshold level, a ratio of cadence of a movement of the person and said heartbeat signal.
Thirdly, it is unclear whether the claim requires the performance parameter be expressed or given as the recited indexes and energy consumption or, whether it requires that said performance parameters be based on a calculation of “indexes” and “energy consumption” derived from the calculation of anaerobic heart rate threshold level of the person, a deviation from said anaerobic heart rate threshold level, a ratio of cadence of a movement of the person and said heartbeat signal or, whether the claim requires that the heartbeat signal be provided or indicated as an index, fitness index, fatigue index, energy consumption, etc. . The relationship between the recited levels, ratio, deviation and signal and, the recited indexes and energy consumption with the performance parameter is unclear. The Specification at page 7, lines 1-5, for example, describes the computation of a “fatigue index” using a mathematical function dependent on two values. The Specification at pg. 3, lines 5-15 further describes: “The output can be selected from a variety of performance parameters known per se in sports monitoring applications or completely new ones. Examples include for example fitness level of the person and/or intensity of the performance or strain caused by the performance. Fitness level can be given as anaerobic heart rate threshold level or a fitness index, intensity as energy consumption, can be give as an anaerobic threshold level, fatigue index or energy consumption.”
Clarification is requested as to whether claim 4 is directed to the calculation of the recited performance parameters in claim 1 (i.e. anaerobic threshold level, deviation from anaerobic threshold level, etc.) or, whether it is directed to set forth that the performance parameters can be given as or expressed as indexes, levels, energy consumption or, whether it is directed to the calculation of indexes.
For examination purposes prior art teaching or suggesting calculating a fitness index based on anaerobic threshold and/or hart rate relate parameters will be interpreted as meeting the claimed limitations.
Claim 6 recites: “......determine the heart rate of said person based on the heartbeat signal and a frequency of periodic features based on the motion signal, and wherein the performance parameter depend ton a difference between said heart rate and said frequency of said periodic features.”
Clarification is requested as to whether the periodic features refer to the periodic features of the heartbeat signal or, to the periodic features of the motion signal. Claim 1, from which claim 6 depends, recites “periodic features of the heartbeat signal” and “periodic features of the measured motion signal” (see lines 10-12). Clarification is also requested as to whether it is the heart rate of the person and/or, the heartbeat signal and/or the frequency of periodic features the element which is based on the motion signal.
In claim 7, line 7 there is lack of antecedent basis in the claim “the temporal difference in the periodicities” as there is no recitation in claim 1, from which claim 7 depends for “a temporal difference 
In claim 7, lines 10-11 it is unclear what is the basis for the calculation of the performance parameter as there is no actual detection and/or estimation of heartbeat frequency. As explained in the claim interpretation section above, the recitation in claim 7, lines 6-9 of “to detect and/or estimate a heartbeat frequency...” is directed outcome of the “use” of the first and the second time stamps. Clarification is requested.
In claim 10, line 4 clarification is requested as whether it is the index number, the ratio of cadence, the movement of the person and/or the heart rate of the person the aspect which is “based on said motion signal and said heart beat signal”.
In claim 14, lines 3-4  the recitation that the processor utilizes “said speed”  for calculating a performance parameter is unclear as to what data or information is the processor utilizing for the calculation since there is actual determination of speed. As explained in the claim interpretation section above, the recitation of “for determining the speed of the person” is directed to an intended use of the motion sensor.  
In claim 16, lines 6-7 there is lack of antecedent basis in the claim for “the periodicity of the motion signal”. None of claims 1 and 15 from which claim 16 depends recites “a periodicity of the motion signal”. Claim 1 recites “periodic features of the measured motion signal”. Clarification is requested.
In claim 23, lines 9-10 there is lack of antecedent basis in the claim for “the measured heartbeat signal” and “the measured motion signal. Claim 23, lines 3-6 recites “measuring a person’s heartbeat using a wearable heartbeat sensor for providing a heartbeat signal” and “measuring movement of the person using a wearable motion sensor for providing an motion signal”. As explained in the claim interpretation above the recitations of providing a heartbeat and a motion signal  are directed to an 
In claim 23, line 39 there is lack of antecedent basis in the claim for “the wearable electronic equipment” as there is no recitation in claim 23 for a wearable electronic equipment. Claim 23, lines 3 and 5 recite a “wearable heartbeat sensor” and a “wearable motion sensor” respectively. Clarification is requested.
Claims 24-25 are rejected for depending on a rejected base claim.
35 USC 112(b) Rejections-Response to Arguments
Applicant’s arguments filed on November 27, 2020 have been considered. A new grounds of rejection based on further consideration of the claims has been set forth. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A. Claims 1-7, 10, 14-21 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0023739 to Russell.
This is a new grounds of rejection and is based on further consideration of the claims herein.
Claims 1, 2, 6, 7 and 10 are directed to a wearable electronic equipment for monitoring a sports performance  of a person, said equipment comprising a heartbeat sensor configured to measure a heartbeat signal, a motion sensor configured to measure a motion signal and a processor, said processor adapted to perform calculations of performance parameters including anaerobic heart rate threshold level of the person, or a derivative from an anaerobic heart rate threshold level of the person or, a deviation from an anaerobic heart rate level of the person or, a derivative of a deviation from an anaerobic heart rate level of the person, said processor further configured to cause the calculated performance to be displayed, to perform data associations, calculate indexes and make determinations. 
Claims 1, 2, 6, 7 and 10 further include recitations which are interpreted as informational, non-functional descriptive material since they are directed to a description of the manner in which the recited parameters, factors and values were determined or detected and, to a description of what the parameters depend on or, are proportional to without setting forth any active steps for making said determinations, detection or, any active steps to arrive at said dependencies or proportionalities. See MPEP 2111.05 and in particular In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). These recitations include:
 “........determined by detecting or estimating a frequency of the heartbeat signal at which said periodic features  of the heartbeat signal and said motion signal are equal....” in claim 1, lines 13-16.
“.......determined by detecting or estimating a frequency of the heartbeat signal at which said periodic features  of the heartbeat signal and said motion signal are equal...” in claim 1, lines 18-20.
“......determined by detecting or estimating a frequency of the heartbeat signal at which said periodic features of the heartbeat signal and said motion signal are equal...” in claim 1, lines 22-24.
  “........ determined from a difference between a current heartbeat signal and said anaerobic heart rate threshold level said parameters...” in claim 1, lines 30-32.
 “...dependent on the temporal characteristics of periodic features of the heartbeat signal compared with the temporal characteristics of periodic features in the motion signal” in claim 2, lines 3-5.
“...dependent on a difference between said heart rate and said frequency of said periodic features ” in claim 6, lines 4-5.
“....detected from said heartbeat signal” in claim 7, lines 3-4.
“....detected from said motion signal” in claim 7, lines 5-6.
“.....proportional to a ratio of cadence of the movement of the person and the heart rate of the person...” in claim 10, lines 3-4. 
As stated in the MPEP 2111.05, when there is no functional relationship between matter and substrate there is no reason to give patentable weight to the content.
Russell teaches a wearable device comprising a heart rate sensor, an accelerometer and a processor. The processor is configured with algorithms to calculate various performance parameters including anaerobic threshold (AT) and, to output the computed parameters  (¶ 16-17, 28, 29 and Figure 3). The system is configured to determine heart rate, calculate an index and perform data associations (¶14, 20-30 and Figures 2-4). The system of Russell includes hardware, software, any computer system, instructions and program products for performing the invention. As the prior art teaches the limitations of claim 1, it would have been prima facie obvious to one of ordinary skill in the art to have use the system of Russell with the non-functional parameters as set forth herein. The rationale can further be taken from the case law listed below that re-enforces that the claims recite nothing more than a known system for acquiring heartbeat and motion signals, for calculating a performance parameter and for “causing” said performance parameter to be displayed. The recitation of data that are manipulated in the system provide only non-functional descriptive material such that the claim cannot be distinguished over the systems of the prior art.  See In re Gulack (217 USPQ 401 (Fed. Cir. 1983), In re Lowry (32 USPQ2d 1031(Fed. Cir. 1994), In re Ngai (70 USPQ2d 1862 (Fed. Cir. 2004) and King Pharmaceuticals Inc. v. Eon Labs Inc., 95 USPQ2d 1833 (Fed. Cir. 2010).  As such, the claims are obvious.
In claims 1, 2, 6, 7 and 10 there is no functional relationship between the recited processor and the recited manipulations of the data to arrive at the various parameters, indexes and calculations. For instance, there is no functional relationship between the processor in claim 1 and the manner in which the performance parameters are determined since these determinations are not performed actively by the processor. When there is no functional relationship between matter and substrate there is no reason to give patentable weight to the content.  Note that the MPEP states the following with regard to the above evidence:

''Nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious. Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401 , 404 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability). Common situations involving nonfunctional descriptive material are:
 - a computer-readable storage medium that differs from the prior art solely with respect to nonfunctional descriptive material, such as music or a literary work, encoded on the medium,
 - a computer that differs from the prior art solely with respect to nonfunctional descriptive material that cannot alter how the machine functions (i.e., the descriptive material does not reconfigure the computer), or
 - a process that differs from the prior art only with respect to nonfunctional descriptive material that cannot alter how the process steps are to be performed to achieve the utility of the invention.
As such, claims 1, 2, 6, 7 and 10 are obvious in view of the prior art recited above.
While claim 23 includes similar recitations as those indicated as directed to non-functional, descriptive material for claim 1, claim 23 is directed to a method and therefore said “determinations” are interpreted as performed as part of the positively recited calculating step of the performance parameter.
With regard to claim 3, see Russell at ¶ 29 and 35.
With regard to claim 4, see Russell at ¶ 28-35.
With regard to claim 5, see Russell at ¶ 14-15, 18 and 24-26.
With regard to claim 14, see Russell at ¶ 24-26, 29-31 and 38.
With regard to claims 15-16, see Russel at ¶ 24-26, 29, 30 and 31. The system includes an 
With regard to claim 17, see Russell at ¶ 17 and Figure 3A.
With regard to claim 18, see Russell at ¶ 17-18.
With regard to claim 19, see Russell at ¶ 40.
With regard to claim 20, see Russell at ¶ 17-18 and 40. 
With regard to claim 21, see Russell at ¶17 and Figure 3B.
With regard to claim 33, see Russell at ¶ 29.
B. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0023739 to Russell as applied to claim 1 in further view of US 2014/0213858 to Presura.
This is a new grounds of rejection and is based on further consideration of the claims herein.
Russell teaches a wearable fitness monitor including a heartrate sensor, a motion sensor and a processor. The processor is configured to calculate a sports performance parameter.
Russell does not teach that the processor is further configured to calculate a Fourier transformation of the heartbeat and the motion signals, and to compare characteristics of the signals in a frequency domain (as in claim 9).
Presura, however, teaches a wearable device comprising a heartrate sensor, a motion sensor and a processor (¶ 9-12 and Figure 1). The processor is configured to perform spectral analysis of the heartrate and the motion signal and, is further configured to compare the frequency and periodic aspects of said signals (¶ 35-39, 89, 96).
Russell and Presura are directed to wearable devices for monitoring heart rate and motion and, for determining performance parameters.
Thus, Russell and Presura are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art before the effective 

35 USC 102 and 103 Rejections-Response to Arguments
In the office action mailed on May 27, 2020 the Examiner indicated that claims Claims 1-7, 9-10, 14-21, 23-25 are free of art under 35 USC 102 and 103.
However, upon further consideration of the claims the Examiner’s position is as follows:
(A) A new grounds of rejection based on further consideration of the claims has been set forth for claims 1-7, 9-10, 14-21 and 33.
(B) Claims 23-25 are free of art under 35 USC 102 and 103 because the closest prior art in the field of sports performance monitoring does not teach or fairly suggests methods for determining an anaerobic threshold level based on a temporal correlation of periodic features identified in measured heartbeat and motion signals. While the art in the field of sports monitoring teaches the identification of periodic components in both, heartbeat and motion signals, the identified periodic components in the motion signal are used to remove a corresponding periodic component from the heartbeat signal in order to obtain a value of heart rate. See US 8,945,017 to Venkatraman. The closest related prior art in 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ainslie, P.N. et al.; “Estimating Human Energy Expenditure”; Sports Med 33, 683–698 (2003).
Strath, S. J. et al; “Validity of the simultaneous heart rate-motion sensor technique for measuring energy expenditure”, Medicine & Science in Sports & Exercise: May 2002;  Volume 34; Issue 5; pg. 888-894.
Freedson, P.S. et al; “Objective Monitoring of Physical Activity Using Motion Sensors and Heart Rate”; Research Quarterly for Exercise and Sport; Jun 2000; 71, 2, pg. 21-29.

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050.  The examiner can normally be reached on 9:00 AM-1:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A/Examiner, Art Unit 1631                         
                                                                                                                                                                 /Lori A. Clow/Primary Examiner, Art Unit 1631